

116 HR 327 IH: End Dark Money Act
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 327IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Crow (for himself, Mr. Sarbanes, Mr. Lieu, Mr. McGovern, and Ms. Porter) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo repeal the restriction on the use of funds by the Internal Revenue Service to bring transparency to the political activity of certain nonprofit organizations.1.Short titleThis Act may be cited as the End Dark Money Act.2.Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizationsSection 122 of the Financial Services and General Government Appropriations Act, 2021 (division E of Public Law 116–260) shall have no force or effect during fiscal year 2021.